Filed:   February 17, 1999

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                            Nos. 98-2392(L)
                     (CA-97-1534-A, CA-97-1859-A)



Bryant C. Brooks,

                                               Plaintiff - Appellant,

           versus


Burlington Coat Factory, etc., et al,
                                              Defendants - Appellees.



                              O R D E R



    The court amends its opinion filed December 30, 1998, as

follows:
    On page 2, section 1, line 2 -- the judge’s name is corrected

to read "Theresa Carroll Buchanan, Magistrate Judge."

                                       For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2392



BRYANT C. BROOKS,

                                             Plaintiff - Appellant,

          versus


BURLINGTON COAT FACTORY WAREHOUSE OF STERLING
PARK, INCORPORATED; TYRONE E. GIBSON, Manager,
Burlington Coat Factory; CHARLES E. HAYES,
JR., Security, Burlington Coat Factory; MONROE
MILSTEIN,

                                            Defendants - Appellees.



                             No. 98-2402



BRYANT C. BROOKS,

                                             Plaintiff - Appellant,

          versus


TYRONE E. GIBSON, Manager, Burlington Coat
Factory; CHARLES E. HAYES, JR., Security,
Burlington Coat Factory; MONROE MILSTEIN,

                                            Defendants - Appellees.
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Theresa Carroll Buchanan, Magis-
trate Judge. (CA-97-1534-A, CA-97-1859-A)


Submitted:   December 17, 1998        Decided:   December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryant C. Brooks, Appellant Pro Se. Joy Cummings Fuhr, Kimberly
Rose Hillman, MCGUIRE, WOODS, BATTLE & BOOTHE, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     Bryant C. Brooks appeals the district court’s orders granting

summary    judgment   to   the   Defendants   and   dismissing   his   civil

actions.    We have reviewed the records and the district court’s

opinions and orders and find no reversible errors. Accordingly, we

affirm on the reasoning of the district court.             See Brooks v.

Burlington Coat Factory, Nos. CA-97-1534-A; CA-97-1859-A (E.D. Va.

Jul. 17, 1998 & Jul. 23, 1998).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  AFFIRMED




                                      4